DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10, 14, 15, and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huber et al. (German Document DE102014119212; hereinafter referred to as Huber). Huber discloses a measuring arrangement (1) for measuring the density of flowable media, comprising a fluid path (16) for guiding a medium; a pump (14), which is arranged in the fluid path (16), for driving a defined volume flow of the medium in the fluid path (16); a differential pressure measuring arrangement (30a, 30b) for detecting a pressure drop due to the volume flow of the medium between a first pressure tap (32a) and a second pressure tap (32b) in the fluid path (16); a density meter (20) with at least one oscillator, which has at least one measuring tube (22) capable of oscillating, for guiding the medium, with at least one exciter arrangement for exciting oscillations of the measuring tube, and with at least one sensor arrangement for detecting at least one oscillation property of the oscillator, wherein the Measuring tube or the measuring tubes of the at least one oscillator is arranged in the fluid path; an evaluation device (40) which is set up to determine the density of the medium on the basis of the volume flow, the volume flow-dependent pressure drop and the at least one oscillation property of the oscillator (Please see the abstract). The reference was cited by the applicant.
With respect to claim 10, Huber discloses and illustrates a method for determining a volumetric and/or mass flow rate of a medium flowing in a tube, the method comprising: determining a density (densimeter disclosed in paragraph [0026]) and/or a viscosity of the medium using a microelectromechanical systems (MEMS) sensor chip (sensor chip 20), wherein the MEMS sensor chip includes a measuring channel (sampling line 2) in fluid communication with the tube and configured such that the medium flowing in the tube at least partially flows through a measuring channel (measuring channel 22); and determining a volumetric and/or mass flow rate of the medium based on a detected pressure drop over the measuring channel of the MEMS sensor chip and on the density and/or viscosity determined by the MEMS sensor chip (see paragraph [0027] which discloses volume flows to be expected given a pressure drop), wherein the volumetric and/or mass flow rate of the medium is determined independent of the medium (see paragraphs [0028]-[0029] which disclose measuring a viscosity based upon pressure drop and volume flow measurements of the medium, thus a volumetric flow rate measurement is taken), wherein the tube includes an orifice plate (aperture 24) configured such that the medium flows through the orifice plate and the measuring channel in parallel, wherein the pressure drop is generated by the orifice plate and the measuring channel through which the medium partially flows (as shown in figure 1 and disclosed in paragraph [0027] which states the bypass 26 is parallel to an aperture 24 as the liquid path section and gives specific sizing of the bypass), wherein the orifice plate and the measuring channel are sized relative to each other such that a flow ratio of the medium flowing through the measuring channel to the medium flowing through the orifice plate is less than 1:20 (as disclosed in paragraph [0027] where a flow ratio of 0.1% to 5% is disclosed and gives specific sizing of the bypass). 
With respect to claim 14, the method of claim 10, wherein the orifice plate and the measuring channel are sized relative to each other such that a flow ratio of the medium flowing through the measuring channel to the medium flowing through the orifice plate is less than 1:500 is disclosed in paragraph [0027] where a flow ratio of 0.1% to 5% is disclosed.
With respect to claim 15, Huber discloses and illustrates a device for determining a volumetric and/or mass flow rate of a medium flowing in a tube, the device comprising: a microelectromechanical systems (MEMS) sensor chip (20) including a measuring channel (22) therethrough which is in fluid communication with the tube (2) such that medium flows at least partially through the measuring channel (see figure 1 and paragraph [0027]), wherein the MEMS sensor chip is configured to determine a density and/or a viscosity of the medium (a densimeter is disclosed, also see paragraph [0029] which discloses a current viscosity measurement); a differential pressure measuring arrangement configured to detect a pressure drop over the measuring channel of the MEMS sensor chip (see paragraphs [0028] and [0029] which disclose measuring a pressure difference and a pressure drop); and an evaluation unit configured to determine the volumetric and/or mass flow rate of the medium regardless of the medium based on the pressure drop detected by the differential pressure measuring arrangement and the density and/or viscosity determined by the MEMS sensor chip (see paragraphs [0028] through [0030] which disclose measuring a pressure difference and a pressure drop and an evaluation unit 40), an orifice plate (aperture 24) through which the medium at least partially flows, wherein the orifice plate and the measuring channel of the MEMS sensor chip are connected to the tube such that the medium flows through both the orifice plate and the measuring channel (as shown in figure 1 and disclosed in paragraph [0027] which states the bypass 26 is parallel to an aperture 24 as the liquid path section), wherein the orifice plate and the measuring channel of the MEMS sensor chip are connected to the tube such that the medium flows through both the orifice plate and the measuring channel in parallel is shown in figure 1 and disclosed in paragraph [0027] which states the bypass 26 parallel to an aperture 24 as the liquid path section, wherein the flow cross-section of the opening is configured such that a flow ratio of the medium flowing through a flow cross-section of the measuring channel to the medium flowing through the flow cross-section of the opening is less than 1:20 (as disclosed in paragraph [0027] where a flow ratio of 0.1% to 5% is disclosed).

With respect to claim 19, the device of claim 15, wherein the measuring channel of the MEMS sensor chip has a flow cross-section with a diameter in the range of 0.03—1 mm is disclosed in paragraph [0027] where a tube inner diameter of 200 m to 1 cm is disclosed.
With respect to claim 20, the device of claim 15, wherein the measuring channel of the MEMS sensor chip has a flow cross-section with a diameter in the range of 0.1—-0.3 mm is disclosed in paragraph [0027] where a tube inner diameter of 200 m to 1 cm is disclosed.
With respect to claim 21, the device 17, wherein the orifice plate includes an opening with a flow cross section, wherein the flow cross-section of the opening is configured such that a flow ratio of the medium flowing through a flow cross-section of the measuring channel to the medium flowing through the flow cross-section of the opening is less than 1:500 is disclosed in paragraph [0027] where a flow ratio of 0.1% to 5% is disclosed.
Response to Arguments





Applicant's arguments filed 29 July 2022 have been fully considered but they are not persuasive. The applicant argues that the reference is concerned with determining viscosity unlike applicant’s method to determine measuring a flow rate.  The Applicant further argues that since the volumetric flow rate is driven by a metering pump, then Huber does not disclose relative sizing of the orifice plate and he measuring channel.  The Examiner disagrees. First, the use of the pump, as noted, is metered, thus there has to be some means of measurement of the pump output in order to determine the metering volume for the pump and a means to measure the output to ensure it is what is expected.  Second, the Applicant merely placed previously dependent claims into the independent claim, which those claims were previously rejected in the previous office action. As noted, Huber specifically discloses measuring volumetric flow rate and that viscosity is determined based on those flow rate values and a differential pressure (i.e. a pressure drop) (see paragraph [0029]).  This is what the claim requires to happen. Whether or not the there is some difference between the reference and the invention is not argued by the Examiner. The Examiner does take the position that the method as claimed is contemplated and disclosed as all the claimed method determination is done. The Examiner takes the position that the Applicant is attempting to argue that the invention has a different intended end result than the reference, which could be the case.  However, the Applicant doesn’t argue that the claimed method steps are performed in the Huber reference as much as argues that the end result (i.e. what Huber is concerned with) is not the same. The viscosity, volumetric flow, and the density are all related and accounted for and determined in both the claims and the reference, and thus the method appears to be disclosed as claimed.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY T. FRANK
Examiner
Art Unit 2861



September 28, 2022

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861